Citation Nr: 1127252	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right foot disorder (previously diagnosed as right hallux valgus).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to June 1985 and from May 1988 to August 1988; he also served during various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves until February 1999.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a June 2004 rating decision in which the RO determined that new and material had not been submitted to reopen the Veteran's previously-denied claim for service connection for hallux valgus of the right foot.

In November 2008, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In December 2008, the Board reopened the previously-denied claim and remanded the case for further development and readjudication.  Development having been completed, the case now is before the Board for further appellate consideration.

In May 2010, the Veteran revoked his power of attorney for the Veterans of Foreign Wars of the United States, and chose to represent himself.  The Board recognizes the change in representation.

In June 2010, additional evidence was received.  In June 2011, the Veteran waived RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304 (2010).

In April 2006, the Veteran filed a claim for a temporary total rating related to surgery performed in conjunction with the right foot disorder for which service connection has been granted herein.  In a May 2010 VA Form 21-4138, the Veteran raised claims for service connection for a left foot disorder, claimed as secondary to his right foot disorder, for scarring due to multiple surgeries on his right foot, and for a digestive disorder due to medications prescribed for his musculoskeletal disorder.  The agency of original jurisdication (AOJ) has not adjudicated any of these issues, thus they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The most probative evidence of record tends to support a finding that the Veteran's current right foot disorder (previously diagnosed as right hallux valgus) is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a right foot disorder (previously diagnosed as right hallux valgus) are met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition granting service connection for a right foot disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

The Board observes that, with respect to the Veteran's Army Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim for service connection for hallux valgus of the right foot in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted.  

In various statements, the Veteran maintains that he first started having right foot pain in 1978/79, while stationed in Korea; that his foot problem became worse in 1983 when he injured his foot on a road march while stationed with the infantry at Ft. Lewis, Washington; that he was placed on profile and because he could not perform his duties he was transferred to a support transportation battalion in 1984 until his discharge in 1985.  He was later treated in ER for hallux valgus while in the Army Reserve in March 1992, which is confirmed by private treatment records associated with the record.

During the Travel Board hearing, the Veteran testified that he returned back to active duty for a few months in 1988 and that he was treated for his hallux valgus and that he was placed on a profile for his right foot disability.  He also stated that he was seen at a VA Medical Center (VAMC) in 1985, November 1989, and September 1993 for his right foot bunion pain. 

Here, the Veteran's service personnel records show that he served in Korea from April 1978 to April 1979; that he was in the infantry in 1983; and at the time of discharge from service he was assigned to a transportation support battalion at Ft. Lewis and his reenlistment code was R-3.  

Service treatment records reveal that clinical findings were normal for the feet on enlistment examination in October 1976.  In May 1979, the Veteran was seen for an injury to the right tibia of two days' duration.  He declined a separation examination in May 1985.  A May 1991 Quadrennial Army Reserve examination reveals that the Veteran had a prominent bunion at the base of the right first (great) toe.  The examiner noted on the report of medical history portion of that examination report that the right bunion was "sore if on feet excess-anticipates surgery."  A June 1996 Reserve examination reflected clinical findings of bilateral hallux valgus, right greater than left.

In September 1989, the Veteran was seen at the VAMC for complaints of foot pain, the diagnosis was tendonitis.  When seen in November 1989 for complaints of a painful bump on the right foot, he was found to have hallux valgus with bunion on the right foot.  X-rays of the right foot revealed hallux valgus/metatarsus primus deformity.  He was seen in September 1993 for complaints of pain since slipping when "stepping up" an embankment.  The assessment was right foot bunion pain and he was referred to podiatry.  When seen in October 1992, the assessment was bilateral hallux valgus, right greater than left, and tibia varum bilateral "etiol."

During a November 1993 VA general medical examination, the Veteran reported that he had right foot pain dating back to 1979 for which he was given an orthotic type device to wear to support his arches; that he got along fairly well until about 1990 when he began having chronic right foot pain that seemed to be exacerbated by sports; and that he gave up high impact sports about a year ago.  He was followed by podiatry at the VAMC and surgery has been recommended for hallux valgus of the right foot.  On examination, there was a 40 degree hallux valgus.

A November 1998 VA feet examination report reflects that right foot pain had been present for years but no specific injuries were associated with it.  April 1998 VA x-rays of the right foot, when compared with those taken in November 1989 showed that the Veteran's right foot disorder of hallux valgus and metatarsus primus varus was unchanged.  Inspection of the foot revealed prominent hallux valgus approximately 30 degrees deviation which was nontender on examination.  The impression included right hallux valgus.

A July 1999 VA primary care history and physical showed complaints of right foot pain (patient no showed for March 26, 1999 podiatry appointment for evaluation of this problem).  At an October 2003 VA primary care follow-up, the Veteran indicated that he has seen a podiatrist and was told that he had flat feet and bunions.  It was noted that foot pain onset was three months ago; the Veteran reported that he stood a lot at work.  He wore inserts in his shoes and was later fit with custom arch support the same month.  When seen in December 2003, x-rays were ordered which revealed moderate hallux valgus deformity with moderate subluxation laterally of the proximal phalanx of the first digit and pes planus deformity.  In late January 2004, the Veteran underwent a distal osteotomy and sesamoidectomy of the right foot for right hallux valgus with bunion.  February 2004 x-rays revealed satisfactory initial postoperative appearance following right first metatarsal osteotomy and bunion shaving procedure; no complication was apparent.  March 2004 x-rays of the right foot showed striking demineralization of components of the forefoot, most likely due to disuse but the degree of demineralization suggested possibility of an element of reflex sympathetic dystrophy.  May 2004 x-rays revealed persistent periarticular demineralization adjacent to the metatarsophalangeal joints with perhaps slight improvement since last examination in March 2004, again suggesting the possibility of reflex sympathetic dystrophy.  A January 2005 VA x-ray showed status post right first metatarsal osteotomy and bunionectomy well healed with mild degenerative arthritis at the first metatarsophalangeal joint.

In March 2006, the Veteran underwent a private cheilectomy/adhesiotomy of the right first metatarsophalangeal joint with hardware removal.

February 2007 VA x-rays of the right foot revealed that the surgical screw in the head of the right first metatarsal had been removed but the K-wire remained, with degenerative joint disease of the first metatarsophalangeal joint progressing substantially since the January 2005 study.  July 2007 VA x-rays of the right foot showed no change in distal first metatarsal osteotomy and the periarticular erosion of the hind-midfoot since May 2004.  A July 2007 VA podiatry follow-up reflects that the Veteran was scheduled for additional surgery on his right foot in September 2007.  An August 2007 x-ray showed no symptoms of reflex sympathetic dystrophy.  September 2007 VA x-rays of the right foot revealed interphalangeal joint arthroplasty of the right great toe with no radiographic complication, status post osteotomy of the distal first metatarsal.  An October 2007 x-ray showed that the joint had been placed at the base of the proximal phalanx on the arthroplasty and previous surgery involving the first metatarsal head.  Degenerative changes were seen at the interphalangeal joint space of the right big toe.  Decreasing soft tissue changes were noted when compared to the previous examination.  December 2007 x-rays of the right foot reflect bunion repair with no evidence of hardware loosening or failure.  There was "BB" overlying the plantar fascia.  Soft tissues were unremarkable.

October 2008 VA x-rays of the right foot revealed stable status post right Keller implant surgery without change in hardware or significant changes at the first metatarsophalangeal joint space and mild pleural planus deformity.  A May 2009 VA podiatry follow-up shows that the Veteran underwent a right foot modified Keller bunionectomy with metallic hemi-implant on September 27, 2007.  He complained of mild pain 3-4 on a scale of 1 to 10 at the big toe joint, mostly with walking and throbbing at night.  On examination the incision scar was atrophic and nontender with pain at level 5 out of 10 with limited range of motion of the first metatarsophalangeal joint, hallux was slightly hammered and medially rotated.  There was no edema or erythema.  The assessment included painful right hallux.  Findings and complaints were similar during a late May 2009 podiatry follow-up.

A July 2009 VA examination report shows that the claims file was reviewed, along with VA computer records.  The VA examiner indicates that the Veteran gave a reliable history of onset of right foot complaints in 1978, when he recalled reporting to sick call for pain on the medial aspect of his right foot.  Although that record is not among his service treatment records, records immediately following active duty while he was in the Reserves clearly indicate that the Veteran had problems with his right foot hallux valgus.  A November 1989 note documents "right hallux valgus and bunion[ectomy]."  On May 29, 1979 he had an injury to his right tibia.  The examiner reiterated the October 2008 x-ray findings and noted that prior x-rays showed degenerative disease of the first metatarsophalangeal joint.  The Veteran's first surgery was in 2004, when he had a first metatarsal osteotomy and bunion shaving.  In September 2007, he had a right modified Keller bunionectomy with metallic hemi-implant and he was scheduled for a repeat surgery in September 2009.  The examiner reiterated the May 2009 VA podiatry follow-up findings.  The Veteran reported moderate pain and stiffness but no swelling, heat, redness or weakness, but there was fatigue and lack of endurance because of pain flare-ups.  At rest, he had pain but much less than when he was moving.  He took ibuprofen 800 mg three times a day, which was temporarily helpful, with no apparent side effects.  He also wore orthotics which afforded some relief.  He used no other assistive devices.  The Veteran stated that this problem prevents him from working but he was able to perform his activities of daily living.  

On examination, the Veteran had a mild right-sided limp because of pain and stiffness in his foot.  There was less than 5 degrees of dorsiflexion and plantar flexion of the first metatarsophalangeal joint and all movement was painful.  There was no unusual shoe wear, callosities or skin breakdown.  There was a well-healed 6 x 1 cm surgical scar on the medial aspect of the foot.  It was a mild keloid, dark in color, moderately tender, and partially adhered to the underlying tissue, the movement of which the scar prevented about 50 percent, but did not produce any functional limitation of the skin.  The scar occupied less than one percent of the body surface area.  The assessment was status post right foot modified Keller bunionectomy with metallic hemi-implant.  Based on reliable history, the biomechanics of the injury to the right tibia, and the documented surgeries and complaints while the Veteran was on Reserve duty, the examiner opined that it is at least as likely as not that the Veteran's current right foot problem is related to service. 

Additional private medical records reflect continuing treatment for the Veteran's right foot disorder.

Here, the evidence shows treatment for right tibia pain in 1979 and subsequent diagnosis of right hallux valgus while the Veteran was still serving in the Reserves.  The Board finds the Veteran is competent to report that he suffered from right foot pain while on active duty and that such complaints are consistent with his duties and credible, especially in light of the fact that he was treated for right tibia pain in 1979 and subsequent Reserve service treatment records reflecting diagnoses of right hallux valgus and a bunion in the absence of a separation examination being performed at the time of service discharge in May 1985.  Moreover, the only medical opinion of record, that of July 2009, found the Veteran to be a reliable historian and based on a review of the claims file and medical records linked the Veteran's current right foot disorder to service.  In absence of any contrary opinions, the Board finds this opinion is probative of the issue on appeal.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that his current right foot disorder is related to service and service connection is warranted.  38 U.S.C.A. §§ 5107, 1154(a); 38 C.F.R. § 3.303.


ORDER

Service connection for a right foot disorder (previously diagnosed as right hallux valgus) is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


